Exhibit 10.2

 



NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT

 

CONVERTIBLE PROMISSORY NOTE

Effective Date: September 27, 2019 U.S. $4,000,000

 

FOR VALUE RECEIVED, Surge Holdings, Inc., a Nevada corporation (“Borrower” or
“Company”), promises to pay to GBT Technologies Inc., or their successors or
assigns (“Lender”), $4,000,000 (four million dollars) and any amounts accrued
hereunder on the date that is eighteen (18) months after the Effective Date (the
“Maturity Date”) in accordance with the terms set forth herein. This Convertible
Promissory Note (this “Note”) is issued and made effective as of September 27,
2019 (the “Effective Date”). This Note shall not bear interest. This Note is
issued as the consideration for those certain assets being bought by the
Borrower from the Lender pursuant to that certain Asset Purchase Agreement dated
September 27, 2019, by and between Borrower and Lender (the “APA”). Certain
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.

1.                  Payment; Prepayment.

1.1.            Payment. All payments owing hereunder shall be in lawful money
of the United States of America or shares of Common Stock, as provided for
herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, and thereafter, to (c)
principal.

1.2.            Prepayment. Notwithstanding the foregoing, Borrower shall have
the right to prepay all or any portion of the principal without any prepayment
penalty.

2.                  Lender Conversion.

2.1.            Lender Conversion. Following the six month anniversary of the
Effective Date, at the option of the Lender (subject to the right of the
Borrower to prepay the principal), the Lender may convert the Conversion Amount
into fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the Issue Date, or any shares of capital stock or other securities of
the Borrower into which such Common Stock shall hereafter be changed or
reclassified (the “Conversion Shares”). The term “Conversion Amount” means, with
respect to any conversion of this Note, the portion of the principal amount of
this Note to be converted into Conversion Shares in such conversion. The
Conversion Amount shall be divided by the Conversion Price (as defined in
Section 2.2) determined as provided herein in order to determine the number of
Conversion Shares to be issued in connection with said conversion (each a
“Conversion”). In no event, however, shall the Lender be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Lender and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unconverted portion of
the Notes or the unexercised or unconverted portion of any other security of the
Borrower subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Lender and its affiliates of more than 4.99% of the outstanding
shares of Common Stock. For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such proviso, provided, further, however, that the limitations on conversion may
be waived by the Lender upon, at the election of the Lender, not less than 61
calendar days’ prior notice to the Borrower, and the provisions of the
conversion limitation shall continue to apply until such 61st day (or such later
date, as determined by the Lender, as may be specified in such notice of
waiver).



 1 

 

 

2.2.            Conversion Price. Subject to the adjustments described herein,
and provided that no Event of Default (as defined in Section 3.1) has occurred,
the conversion price (the “Conversion Price”) shall equal (subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) the volume weighted average
price of the Common Stock on the OTCQX, OTCQB, or the OTC Pink marketplaces,
Nasdaq, NYSE, or other trading market on which the Common Stock is then trading
over the previous twenty (20) Trading Days prior to the conversion date in
question (the “VWAP”); provided, however, the Conversion Price shall never be
lower than $0.10 (the “Floor Price”) or higher than $0.70 (the “Ceiling Price”).
By way of example only, if the VWAP for a conversion date equals $0.08, the
Conversion Price shall equal the Floor Price and if the VWAP for a conversion
date equals $0.78, the Conversion Price shall equal the Ceiling Price.

3.                  Defaults and Remedies.

3.1.            Defaults. The following are events of default under this Note
(each, an “Event of Default”): (a) Borrower fails to pay any principal, fees,
charges, or any other amount when due and payable hereunder; (b) a receiver,
trustee or other similar official shall be appointed over Borrower or a material
part of its assets and such appointment shall not be dismissed or discharged
within sixty (60) calendar days; (c) Borrower makes a general assignment for the
benefit of creditors; (d) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); and (e) an
involuntary bankruptcy proceeding is commenced or filed against Borrower and is
not dismissed within sixty (60) calendar days.

3.2.            Remedies. At any time and from time to time after Lender becomes
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the principal becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
at any time following the occurrence of any Event of Default, Lender may, at its
option, elect to increase the principal by applying the Default Effect (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the principal, in which event the principal shall be increased as
of the date of the occurrence of the applicable Event of Default pursuant to the
Default Effect, but the principal shall not be immediately due and payable. For
the avoidance of doubt, Lender may continue engaging in Conversions at any time
following an Event of Default until such time as the principal is paid in full.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 3.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.



 2 

 

 

4.                  Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.

5.                  Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

6.                  Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 6
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 6 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

7.                  Method of Conversion Shares Delivery. On or before the close
of business on the third (3rd) Trading Day following a Conversion, as applicable
(the “Delivery Date”), Borrower shall, provided it is DWAC Eligible at such
time, deliver or cause its transfer agent to deliver the applicable Conversion
Shares electronically via DWAC to the account designated by Lender. If Borrower
is not DWAC Eligible, it shall deliver to Lender or its broker (as designated by
Lender, via reputable overnight courier, certificates representing the number of
shares of Common Stock to which Lender shall be entitled, registered in the name
of Lender or its designee. Moreover, and notwithstanding anything to the
contrary herein or in the APA, in the event Borrower or its transfer agent
refuses to deliver any shares of Common Stock to Lender on grounds that such
issuance is in violation of Rule 144 under the Securities Act of 1933, as
amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable shares of Common Stock to Lender with a restricted
securities legend, but otherwise in accordance with the provisions of this
Section 7. In conjunction therewith, Borrower will also deliver to Lender a
written explanation from its counsel or its transfer agent’s counsel opining as
to why the issuance of the applicable shares of Common Stock violates Rule 144.



 3 

 

 

8.                  Leak-Out Agreement. Lender will not, for the eighteen (18)
calendar months following the Effective Date, for the purpose of open market
trades, offer, pledge, sell, contract to sell, grant, lend, or otherwise
transfer or dispose of shares of Common Stock, directly or indirectly, in an
amount greater than seven and one-half percent (7.5%) of the trading volume of
the Common Stock during the previous month on the OTCQX, OTCQB, or the OTC Pink
marketplaces, Nasdaq, NYSE, or other trading market on which the Common Stock is
then trading. Other than via open market trades, Lender may not offer, pledge,
sell, contract to sell, grant, lend, or otherwise transfer or dispose of the
Conversion Shares without the prior written consent of the Borrower. Borrower’s
consent to a transfer or disposal of the Conversion Shares by Lender shall be
specifically conditioned on the transferee of the Conversion Shares signing a
Leak-Out Agreement with the Company with substantially the same terms as this
Section 8. For the avoidance of doubt, open market trades by the Lender do not
require Borrower’s consent.

9.                  No Illegal Transactions. Lender has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with it has, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving any
of the Company’s securities) since the time that Lender was first contacted by
the Company or any other person regarding the transactions contemplated herein
or in the APA. Lender covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated herein or in the
APA are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Exchange Act, and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers. The
Lender covenants and agrees that, for the eighteen (18) calendar months
following the Effective Date, it will not be in a net short position with
respect to the shares of Common Stock. For purposes of this Section 9, a “net
short position” means a sale of Common Stock by the Lender that is marked as a
short sale and that is made at a time when there is no equivalent offsetting
long position in Common Stock held by the Lender. Borrower’s consent to a
transfer or disposal of the Conversion Shares by Lender shall be specifically
conditioned on the transferee of the Conversion Shares signing an agreement with
the Company to not be in a net short position with respect to the shares of
Common Stock for the eighteen (18) calendar months following the Effective Date.

10.              Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel.

11.              Governing Law; Venue. This Note shall be construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada. The provisions set forth in the APA to determine
the proper venue for any disputes are incorporated herein by this reference.



 4 

 

 

12.              Cancellation. After repayment or conversion of the entire
principal, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

13.              Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

14.              Assignments. Borrower and Lender may not assign this Note
without the prior written consent of the other party. If at the time of any
transfer of this Note or any shares of Common Stock issued upon conversion of
this Note, the transfer of such securities shall not be either (i) registered
pursuant to an effective registration statement under the 1933 Act and under
applicable state securities or blue sky laws or (ii) eligible for resale without
volume or manner-of-sale restrictions or current public information requirements
pursuant to Rule 144, the Company may require, as a condition of allowing such
transfer, that Lender or transferee, as the case may be, comply with the
transfer restrictions set forth on the restrictive legend on the face of such
security.

15.              Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the APA titled “Notices.”

16.              Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

[Remainder of page intentionally left blank; signature page follows]

 



 5 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

BORROWER:

Surge Holdings, Inc.

 

By: /s/ Brian Cox

Name: Brian Cox

Title: CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

 

GBT Technologies Inc.

 

By: /s/Mansour Khatib 9/30/19

Name: Mansour Khatib

Title: CMO, Officer and Director

 

 

 

 

 

[Signature Page to Convertible Promissory Note]

 6 

 



ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

A1.            “Common Stock” means the Borrower’s common stock par value $0.001
per share.

A2.            “Default Effect” means multiplying the principal as of the date
the applicable Event of Default occurred by fifteen percent (15%) and then
adding the resulting product to the principal as of the date the applicable
Event of Default occurred, with the sum of the foregoing then becoming the
principal under this Note as of the date the applicable Event of Default
occurred; provided that the Default Effect may only be applied three (3) times
hereunder.

A3.            “DTC” means the Depository Trust Company or any successor
thereto.

A4.            “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

A5.            “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.

A6.            “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A7.            “DWAC Eligible” means that (a) Borrower’s Common Stock is
eligible at DTC for full services pursuant to DTC’s operational arrangements,
including without limitation transfer through DTC’s DWAC system; (b) Borrower
has been approved (without revocation) by DTC’s underwriting department; (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program; (d)
the Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower
has previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

A8.            “Mandatory Default Amount” means the principal following the
application of the Default Effect.

A9.            “Trading Day” means any day on which the OTCQX, OTCQB, or the OTC
Pink marketplaces, Nasdaq, NYSE, or other trading market on which the Common
Stock is then trading is open for trading.

 

[Remainder of page intentionally left blank]



Attachment 1 to Convertible Promissory Note, Page 1

 



 7 

 

 

EXHIBIT A

 

Date: __________________

 

 

CONVERSION NOTICE

 

Surge Holdings, Inc., a Nevada corporation (the “Borrower”), hereby consents to
GBT Technologies Inc. (the “Lender”) converting, pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on September __,
2019 (the “Note”), the portion of the Note balance set forth below into shares
of Common Stock of Borrower as of the date of conversion specified below. Such
conversion shall be based on the Conversion Price set forth below.

 

In the event of a conflict between this Conversion Notice and the Note, the Note
shall govern. Capitalized terms used in this notice without definition shall
have the meanings given to them in the Note.

 

A.Date of Conversion: ____________

B.Principal Being Converted: ____________

C.Conversion Price: _______________

D.Shares of Common Stock: _______________ (B divided by C)

E.Remaining Principal of Note: ____________

 

Please transfer the Shares of Common Stock electronically (via DWAC) to the
following account:

 



Broker:________________ Address:___________ DTC#:________________   Account
#:_____________   Account Name:_________  

 

 

To the extent the shares of Common Stock are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares of
Common Stock to Lender via reputable overnight courier after receipt of this
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 



Exhibit A to Convertible Promissory Note, Page 1



 8 

 



[Signature Page to Conversion Notice]

 

LENDER:

 

GBT Technologies Inc.

 

 

By: ___________________

Name: ________________

Title: __________________

 

 

BORROWER:

 

Surge Holdings, Inc.

 

By: ___________________

Name: ________________

Title: __________________

 

 



 9 

